of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This final office action is in response to the application filed 8/27/2015.
Claims 1, 3-6, 10, and 12-20 are pending. Claims 1, 19, and 20 are the independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 10, 14-16, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okumura (JPH07146674) in view of Qiu (20110087959) in further view of George (20130031507)


Regarding claim 1, Okumura teaches a display processing device comprising: a memory; and one or more hardware processors electrically coupled to the memory and configured to function as: (0001, display device) a reader configured to read document data that is to be displayed on a display, (0010, discloses the reader, information recording regenerating section 103) the document blocks including at least an Nth document block and an (N+1)th document block; (Fig. 5 and 0025, discloses display area 401 and computes the display area B which is beyond the right end section of image text information 401 to compute portion 402 (Part A) and 403 (Part B) as shown in Figure 5. The examiner interprets as an Nth block (Part A) and a N+1 (Part B) Further 0002, discloses a region cut from the image that was scrolled off the display and 0006 and 0010, discloses a region that was cut from the image is mapped to memory and 0014-0015, discloses synthesizing the regions to the opposite side of the display.  One of ordinary skill in the art would recognize a region cut from an image is interchangeable with a block, therefore leaving an Nth block and a Nth+1 block of the image cut off from the display) and a display controller configured to display, on the display, (0010, display control part 106) virtual document data in which one end of a display target area of the document data (element A in Figure 5) and the other end opposite to the one end of the display target area (element B of Figure 5) are connected (element 301 of Figure 5), when a width of the display target area is larger than a width of the display, (see Figure 2 where the width of the content appears larger than the width of the display and 0007) wherein the display controller includes a first display controller configured to display, on the display, first virtual document data in which a right end and a left end of the document data are connected when the number of pixels in a horizontal width of the display target area of the document data is larger than the number of pixels in a horizontal width of the display and the document included in the document data are written horizontally, (0001, discloses displaying text information larger than a display screen and 0014, Fig. 2, 209, 213, 217 depicts the left end and right end of the document connected (abstract discloses connected) as the document is scrolled to the right and 0012, discloses a horizontally written sentence) 
Okumura fails to teach the document data indicating data having a layout structure including a plurality of document blocks, 
Qiu teaches the document data indicating data having a layout structure including a plurality of document blocks, (0033 and Fig. 1, 103, 104, discloses dividing the document contents into content blocks according to the structure information and/or layout information of the document) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura to incorporate the teachings of Qiu.  Doing so would define areas of a document that when scrolled off a portion of a window to be extracted from the document that was written horizontally or vertically and to be displayed on the opposite side of the display connected to the opposite side of the document as the content was scrolled off the display allowing the user to view the content in the context of the document.
Okumura and Qiu fail to teach and the first display controller produces a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of documents included in the document blocks, and displays, on the display, the first virtual document data in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally,
George teaches and the first display controller (Fig. 1 and 0026, describe a screen manager module) produces a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of documents included in the document blocks, (0015, discloses examples of documents, emails, websites, etc one of ordinary skill in the art would recognize as horizontally written (left to right and a display area to display at least a portion of a document and 0016-0017, discloses scrolling by an amount of increment by multiple units within the document such as (items lines, elements, etc.) i.e. blocks or by percentage size of the document such that a second portion of the document is determined and 0018 and Fig. 5A, discloses a diagonal flick of the wheel and the document is represented on the virtual wheel such as the units (elements) are connected as shown and Fig.5A and 0064 and 0066, depicts A1-A50 units (elements) of the document where Element A1 bottom (N) is connected to top of Element A2 (N+1)  and also A1 is connected to A50 to loop the document. The examiner interprets as  and displays, on the display, the first virtual document data (Fig. 5A, including A1, A2 and 0026 and Fig. 5A, discloses virtual block data consisting of A1, A2, and A3. and determining another virtual block data Fig. 5B, A10, A11, and A12 into the display portion (505 and 508) while providing visual feedback the wheel is turning and 0066, discloses determining portions of the document (508) of the combined blocks A10, A11, and A12).) in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally, (0041, discloses two dimensional scrolling vertically and horizontally and the embodiments are described for illustrative purposes only and does not intent to limit the scope of only scrolling in a vertical direction and 0044, discloses based on the directional component of the user action displaying a second portion of the document and further Okumura teaches in Figs. 2 and 4,virtual block data connected to the opposite side of the document connected in the reading direction and 0031, discloses synthesizing information on the end of the other side as to become continuous text and 0028, discloses scrolling to the right with horizontal scrolling and the example of vertical writing and scrolling down.  The examiner interprets that the right and left ends of the document can be connected in a reading direction and the top and bottom of the document can be connected  N being an integer equal to or larger than one. (0066 and Fig. 5A, depicts A1, A2, A3 etc, that can be displayed in the display area 505 The examiner interprets as blocks)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura and Qiu to incorporate the teachings of George.  Doing so would define areas of a document that when scrolled off a portion of a window by scrolling in an up or down direction to be extracted from the document that was written horizontally to be displayed on the opposite side of the display connected to the opposite end of the document as the content was scrolled off the display allowing the user to have a continuous view of the content in the document by scrolling in a single direction thereby allowing the user to see the end of the document more quickly.

Regarding claim 3, Okumura, Qiu, and George teaches the display processing device according to claim 1.   Okumura further teaches wherein the display controller displays, on the display, virtual document data in which a right end (element A in Figure 5)  and a left end of the display target area (element B of Figure 5) are connected when the document blocks (0006, discloses connecting the blocks and Fig. 4, A402 and B403 blocks)  included in the document data are written horizontally, (element 301 of Figure 4 and 0008, discloses horizontal writing), and the display controller displays, on the display, virtual document data in which a top (element B of Figure 7) and a bottom of the display target area (element A of Figure 7) are connected (element 301 of Figure 7) when the document blocks included in the document data are written vertically. (0008 discloses vertical writing and Figs. 1 to 7).

Regarding claim 4, Okumura, Qiu, and George teaches the display processing device according to claim 1.  Okumura further teaches wherein the display controller has a connection display mode in which the virtual document data is displayed and a normal display mode in which the document data is displayed without connection, and switches between the connection display mode and the normal display mode on the basis of a certain condition. (0018, discloses setting a scroll mode which switches between the two modes, mode setting part 302)

Regarding claim 5, Okumura, Qiu, and George teaches the display processing device according to claim 1. Okumura further teaches wherein the display controller produces virtual document data such that an end of an nth row    continues to a    beginning of an (n + l)th row when the  document data has a row    structure, (Figure 7 shows the row structure, by1 to by2) the display controller produces virtual document data such that an end of an nth column continues to a beginning of an (n + l)th column when the document data has a column structure, n being an integer equal to or larger than one (Figure 4, shows the column structure bx1 to bx2). 

Regarding claim 6, Okumura, Qiu, and George teaches the display processing device according to claim 4. Okumura teaches wherein the display controller produces virtual document data such that    an end of an    nth row    continues to a    beginning of an (n + l)th    row when the    document    data has a row    structure, (Figure 7 shows the row structure by1 to by2) the display controller produces virtual document data such that an end of an nth column continues to a beginning of an (n + l)th column when the document data has a column structure, n being an integer equal to or larger than one. (Figure 4, shows the column structure bx1 to bx2).

Regarding claim 10, Okumura, Qiu, and George teaches the display processing device according to claim 1.  Okumura teaches wherein the first display controller produces the first virtual document data such that the right end of the nth row and the left end of the (n + l)th row are continuously connected when the right end and the left end are connected, n being an integer equal to or larger than one. (Figure 5, by1 to by2 and ay1 to ay2) 

Regarding claim 14,   Okumura, Qiu, and George teaches the display processing device according to claim 1. Okumura teaches  the display controller includes a second display controller configured to display, (0012, discloses display on the display, second virtual document data in which a top (element B of Figure 7) and a bottom (element A of Figure 7) of the document data are connected where the number of pixels in a vertical width of the display target area of the document data is larger than the number of pixels in a vertical width of the display (see Figure 6 where the vertical width of the content appears larger than the width of the display and 0014, discloses a display area crossing an image) and the document blocks included in the document data are written vertically. (0008 discloses vertical writing)

Regarding claim 15, Okumura, Qiu, and George teaches the display processing device according to claim 14.  Okumura teaches wherein the second display controller (0012, discloses display part 2) produces the second virtual document data such that a bottom of an nth column and the top of an (n + l)th column are continuously connected when a top and the bottom are connected, n being an integer equal to or larger than one. (Figure 7, elements A and B, ax1 to ax2)

Regarding claim 16, Okumura, Qiu, and George teaches the display processing device according to claim 14.  Okumura further teaches wherein the second display controller produces second virtual document block data (0012, discloses display part 2) in which a left end of the Nth document block and a right end of the (N + 1) document block are connected, (Figure 5 elements A and B) and displays, on the display, the second virtual document data in which a top and a bottom of the second virtual document block data are connected when (Figure 7 elements A and B) the documents included in the document blocks are written vertically, (0008, vertical writing) N being an integer equal to or larger than one. (Figure 7 shows 2 document Blocks)

Regarding claim 19, Okumura teaches a display processing method comprising: reading document data that is to be displayed on a display, (0010, reads image text information) the document blocks including at least an Nth document block and an (N+1)th document block; (Fig. 5 and 0025, discloses display area 401 and computes the display area B which is beyond the right end section of image text information 401 to compute portion 402 (Part A) and 403 (Part B) as shown in Figure 5. The examiner interprets as an Nth block (Part A) and a N+1 (Part B) Further 0002, discloses a region cut from the image that was scrolled off the display and 0006 and 0010, discloses a region that was cut from the image is mapped to memory and 0014-0015, discloses synthesizing the regions to the opposite side of the display.  One of ordinary skill in the art would recognize a region cut from an image is interchangeable with a block, therefore leaving an Nth block and a Nth+1 block of the image cut off from the display)  and displaying, on the display, virtual document data in which one end of a width of a display target area of the document  data and the other end opposite to the one end of the display target area are connected, (Figure 5, depicts elements A and B) when a width of the display target area is larger than a width of the display, (Figure 3, depicts a document larger than the width of the display and wherein the displaying includes: displaying, on the display, first virtual document data in which a right end and a left end of the document data are connected when the number of pixels in a horizontal width of the display target area of the document data is larger than the number of pixels in a horizontal width of the display (0001, discloses displaying text information larger than a display screen and 0014, Fig. 2, 209, 213, 217 depicts the left end and right end of the document connected (abstract discloses connected) as the document is scrolled to the right) and the document blocks included in the document data are written horizontally, (0012, discloses a horizontally written sentence) 
Okumura fails to teach the document data indicating data having a layout structure including a plurality of document blocks, 
Qiu teaches the document data indicating data having a layout structure including a plurality of document blocks, (0033 and Fig. 1, 103, 104, discloses dividing the document contents into content blocks according to the structure information and/or layout information of the document) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura to incorporate the teachings of Qiu.  Doing so would define areas of a document that when scrolled off a portion of a window to be extracted from the document that was written horizontally or vertically and to be displayed on the opposite side of the display connected to the opposite side of the document as the content was scrolled off the display allowing the user to view the content in the context of the document.
Okumura and Qiu fail to teach and producing a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of the documents included in the document blocks, and displaying, on the display, the first virtual document data in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally, N being an integer equal to or larger than one.
George teaches and producing a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of the documents included in the document blocks,, (0015, discloses examples of documents, emails, websites, etc one of ordinary skill in the art would recognize as horizontally written (left to right and a display area to display at least a portion of a document and 0016-0017, discloses scrolling by an amount of increment by multiple units within the document such as (items lines, elements, etc.) i.e. blocks or by percentage size of the document such that a second portion of the document is determined and 0018 and Fig. 5A, discloses a diagonal flick of the wheel and the document is represented on the virtual wheel such as the units (elements) are connected as shown and Fig.5A and 0064 and 0066, depicts A1-A50 units (elements) of the document where Element A1 bottom (N) is connected to top of Element A2 (N+1)   and displays, on the display, the first virtual document data (Fig. 5A, including A1, A2 and 0026 and Fig. 5A, discloses virtual block data consisting of A1, A2, and A3. and determining another virtual block data Fig. 5B, A10, A11, and A12 into the display portion (505 and 508) while providing visual feedback the wheel is turning and 0066, discloses determining portions of the document (508) of the combined blocks A10, A11, and A12) in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally, (0041, discloses two dimensional scrolling vertically and horizontally and the embodiments are described for illustrative purposes only and does not intent to limit the scope of only scrolling in a vertical direction and 0044, discloses based on the directional component of the user action displaying a second portion of the document and further Okumura teaches in Figs. 2 and 4,virtual block data connected to the opposite side of the document connected in the reading direction and 0031, discloses synthesizing information on the end of the other side as to become continuous text and 0028, discloses scrolling to the right with horizontal scrolling and the example of vertical writing and scrolling down.  The examiner interprets that the right and left ends of the document can be connected in a  N being an integer equal to or larger than one. (0066 and Fig. 5A, depicts A1, A2, A3 etc, that can be displayed in the display area 505 The examiner interprets as blocks)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura and Qiu to incorporate the teachings of George.  Doing so would define areas of a document that when scrolled off a portion of a window by scrolling in an up or down direction to be extracted from the document that was written horizontally to be displayed on the opposite side of the display connected to the opposite end of the document as the content was scrolled off the display allowing the user to have a continuous view of the content in the document by scrolling in a single direction thereby allowing the user to see the end of the document more quickly.

Regarding claim 20, Okumura teaches computer program product comprising a non-transitory computer-readable medium containing a program executed by a computer, the program causing the computer to execute: reading document data that is to be displayed on a display, (0010, discloses reading image text information), the document blocks including at least an Nth document block and an (N+1)th document block; (Fig. 5 and 0025, discloses display area 401 and and displaying, on the display, virtual document  data (0006, discloses a display part which displays the arbitrary portion of the image within the display memory) in which one end of a width of a display target area of the document data and the other end opposite to the one end of the display target area are connected, (Figure 5 shows elements A and B connected) when a width of the display target area is larger than a width of the display, (0001, describes image information larger than a display screen) wherein the displaying includes: displaying, on the display, first virtual document data in which a right end and a left end of the document data are connected when the number of pixels in a horizontal width of the display target area of the document data is larger than the number of pixels in a horizontal width of the display and the document included in the document data is written horizontally, (0001, discloses displaying text information larger than a display screen and 0014, Fig. 2, 209, 213, 217 depicts the left end and right end of the document connected (abstract discloses connected) as the document is scrolled to the right and 0012, discloses a horizontally written sentence) 
Okumura fails to teach the document data indicating data having a layout structure including a plurality of document blocks, 
Qiu teaches the document data indicating data having a layout structure including a plurality of document blocks, (0033 and Fig. 1, 103, 104, discloses dividing the document contents into content blocks according to the structure information and/or layout information of the document) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura to incorporate the teachings of Qiu.  Doing so would define areas of a document that when scrolled off a portion of a window to be extracted from the document that was written horizontally or vertically and to be displayed on the opposite side of the display connected to the opposite side of the document as the content was scrolled off the display allowing the user to view the content in the context of the document.
Okumura and Qiu fail to teach and producing a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of documents included in the document blocks, and displaying, on the display, the first virtual document data in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally, N being an integer equal to or larger than one.
George teaches and producing a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of documents included in the document blocks, (0015, discloses examples of documents, emails, websites, etc one of ordinary skill in the art would recognize as horizontally written (left to right and a display area to display at least a portion of a document and 0016-0017, discloses scrolling by an amount of increment by multiple units within the document such as (items lines, elements, etc.) i.e. blocks or by percentage size of the document such that a second portion of the document is determined and 0018 and Fig. 5A, discloses a diagonal flick of the wheel and the document is represented on the virtual wheel such as the units (elements) are connected as shown and Fig.5A and 0064 and 0066, depicts A1-A50 units (elements) of the document where Element A1 bottom (N) is connected to top of Element A2 (N+1)  and also A1 is connected to A50 to loop the document. The examiner interprets as determining first virtual block data of the document and 0042, discloses a connected top and bottom of a document logically creating a loop in the document and 0066 and Fig. 5(A), blocks discloses portions of the document and scrolling to a different portion of the document and Fig. 2(A), 230 and 0036, discloses determining a directional action of the user input and determining a second portion of the document based on the directional component) and displays, on the display, the first virtual document data (Fig. 5A, including A1, A2 and 0026 and Fig. 5A, discloses virtual block data consisting of A1, A2, and A3. and determining another virtual block data Fig. 5B, A10, A11, and A12 into the display portion (505 and 508) while providing visual feedback the wheel is turning and  in which a right end and a left end of the first virtual document block data are connected in the reading direction when the documents included in the document blocks are written horizontally, (0041, discloses two dimensional scrolling vertically and horizontally and the embodiments are described for illustrative purposes only and does not intent to limit the scope of only scrolling in a vertical direction and 0044, discloses based on the directional component of the user action displaying a second portion of the document and further Okumura teaches in Figs. 2 and 4,virtual block data connected to the opposite side of the document connected in the reading direction and 0031, discloses synthesizing information on the end of the other side as to become continuous text and 0028, discloses scrolling to the right with horizontal scrolling and the example of vertical writing and scrolling down.  The examiner interprets that the right and left ends of the document can be connected in a reading direction and the top and bottom of the document can be connected when the virtual document blocks are written horizontally disclosed by the teachings of Okumura and George during vertical and horizontal scrolling operations) N being an integer equal to or larger than one. (0066 and Fig. 5A, depicts A1, A2, A3 etc, that can be displayed in the display area 505 The examiner interprets as blocks)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura and Qiu to incorporate the teachings of George.  Doing so would define areas of a document that when scrolled off a portion of a window by scrolling in an up or down direction to be extracted from the document that was written horizontally to be displayed on the opposite side of the display connected to the opposite end of the document as the content was scrolled off the display allowing the user to have a continuous view of the content in the document by scrolling in a single direction thereby allowing the user to see the end of the document more quickly.


Claims 12, 13, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okumura (JPH07146674) in view of Qiu (20110087959) in further view of George (20130031507) in view of Chen (20100246951)

Regarding claim 12, Okumura, Qiu, and George teaches the display processing device according to claim 1. Okumura further teaches wherein, when the (N + l)th document block having a larger number of pixels in a horizontal width than the number of pixels in a horizontal width of the Nth document block is displayed from a state where the Nth document block is displayed on the display, and the Nth document block and the (N + l)th document block are simultaneously displayed, (see Figure 2 where the width of the content appears larger than the width of the display and 0007) the first display controller produces the first virtual document block data using, as a unit area of connection, a rectangle circumscribing the Nth document block and the (N + l)th document block, sets the Nth document block to a left end of the unit area, N being an integer equal to or larger than one (see Figure 5, depicts two document blocks).
Okumura, Qiu, and George fails to teach and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided.
Chen teaches and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided. (0012, discloses setting regions of a document image to different colors to improve image quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura, Qiu, and George to incorporate the teachings of Chen.  Doing so would make the document image a different color from the background image in order to see the image clearly.

Regarding claim 13, Okumura, Qiu, and George teaches the display processing device according to claim 1.  Okumura further teaches wherein, when the (N + l)th document block having a smaller number of pixels in a horizontal width than the number of pixels in a horizontal width of an Nth document block is displayed from a state where the Nth document block is displayed on the display, (see Figure 5 where the width of the content appears smaller than the width of the display and 0007) and the Nth document block and the (N + l)th document block are simultaneously displayed, (Figure 5, elements A and B) the first display controller produces the first virtual document block data using, as a unit area of connection, a rectangle circumscribing the Nth document block and the (N + l)th document block, (see Figure 5 depicts two rectangles) sets the (N + l)th document block to a right end of the unit area, (Figure element A) N being an integer equal to or larger than one. (Figure 5 shows 2 document blocks)
Okumura, Qiu, and George fails to teach and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided.
Chen teaches and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided. (0012, discloses setting regions of a document image to different colors to improve image quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura, Qiu, and George to incorporate the teachings of Chen.  Doing so would make the document image a different color from the background image in order to see the image clearly.

Regarding claim 17, Okumura, Qiu, and George teaches the display processing device according to claim 14.  Okumura teaches wherein, when the (N + l)th document block having a larger number of pixels in a vertical width than the number of pixels in a vertical width of the Nth document block (Figure 6 appears to show a document vertically wider than the display) is displayed from a state where the Nth document block is displayed on the display and the Nth document block and the (N + l)th document block are simultaneously displayed, (Figure 7 shows document blocks elements A and B) the second display controller (0012, discloses display part 2) produces the second virtual document block data using, as a unit area of connection, (Figure 5, depicts two rectangles) a rectangle circumscribing the Nth document block and the (N + l)th document block, sets the Nth document block to a top of the unit area, (Figure 7 shows a elements A at the bottom and element B at the top) N being an integer equal to or larger than one (Figure 7, 2 document blocks A and B).
Okumura, Qiu, and George fails to teach and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided.
Chen teaches and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided. (0012, discloses setting regions of a document image to different colors to improve image quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura, Qiu, and George to incorporate the teachings of Chen.  Doing so would make the document image a different color from the background image in order to see the image clearly.

Regarding claim 18, Okumura, Qiu, and George teaches the display processing device according to claim 14. Okumura teaches wherein, when the (N + l)th document block having a smaller number of pixels in a vertical width than the number of pixels in a vertical width of the Nth document block is displayed from a state where the Nth document block is displayed on the display (Figure 7  and the Nth document block and the (N + l)th document block are simultaneously displayed, (Figure 7 shows elements A and B) shows a to the second display controller(0012, discloses display part 2)  produces the second virtual document block data using, as a unit area of connection, a rectangle circumscribing (Figure 7, discloses 2 rectangles) the Nth document block and the (N + l)th document block, sets the (N + l)th document block to a bottom of the unit area, (Figure 7, element A) N being an integer equal to or larger than one. (Figure 7 shows 2 document blocks)
Okumura, Qiu, and George fails to teach and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided.
Chen teaches and displays a background color on an area in which neither the Nth document block nor the (N + l)th document block is provided. (0012, discloses setting regions of a document image to different colors to improve image quality)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Okumura, Qiu, and George to incorporate the teachings of Chen.  Doing so would make the document image a different color from the background image in order to see the image clearly.


Arguments
Remarks, filed 11/30/2020, with respect to the rejection(s) of claim(s) 1, 19, and 20 under Okumura in further view of Qiu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okumura in further view of Qiu in further view of George (20130031507)



The applicant’s first argument regarding the prior art (Okumura and Qiu pages 9-11) regarding claims 1, 19, and 20 is that Okamura and Qiu fails to disclose “a first virtual document block data in which a horizontal bottom of the Nth document block and a horizontal top of the (N + 1)th document block are connected perpendicularly to a reading direction of documents included in the document blocks, and displays, on the display, the first virtual document data in which a right end and a left end of the first virtual document block data are connected in the reading direction when documents included in the document blocks are written horizontally” and Qiu fails to disclose or suggest a controlling method for connecting the plurality of content blocks into a single data (corresponding to “first virtual document block data” as recited in independent claim 1, and illustrated in Figs. 13 and 14).  The examiner cites prior reference George that cites a virtual wheel (0018 and Fig. 5A) with the virtual elements connected and 0026, discloses a scrolling gesture that moves the first portion of the display (0026 and Fig. 5A, discloses virtual block data consisting of A1, A2, and A3. and determining another .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144